Citation Nr: 1512783	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  04-38 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for lumbar spondylosis and mechanical back pain of the lumbar spine, for the period from June 1, 2003 to April 26, 2007.

2. Entitlement to an initial rating in excess of 20 percent for right leg sciatica.

3. Entitlement to an initial rating in excess of 20 percent for left leg sciatica.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to May 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for lumbar spondylosis and mechanical back pain of the lumbar spine and assigned a noncompensable rating, effective June 1, 2003, the day after the Veteran was discharged from active duty service.

In March 2009, the Veteran and his wife testified at a Travel Board hearing at the RO. 

In July 2010, the Appeals Management Center (AMC) partially granted the Veteran's claim for a higher initial rating for lumbar spondylosis and assigned a 10 percent rating, effective June 1, 2003.  As that order did not represent a full grant of the benefits sought on appeal, the case was returned to the Board for further appellate consideration.

In August 2011, the AMC partially granted the Veteran's claim for a higher initial rating for lumbar spondylosis by assigning a 40 percent rating, effective April 27, 2007.

In January 2012, the Board denied the Veteran's claims for a higher initial rating for lumbar spondylosis and mechanical back pain of the lumbar spine. The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In a September 2012 order, the Court vacated the Board's January 2012 decision and remanded the claims for further development pursuant to a Joint Motion for Remand (JMR) filed by representatives of the Veteran and VA.

In January 2014, after a Board remand ordering further development, the AMC assigned ratings for sciatica of the right and left legs, with a 20 percent rating for each extremity, effective November 4, 2013.  While the Veteran did not appeal the January 2014 rating decision with respect to the propriety of the ratings assigned for his right and left leg sciatica, such issues are part and parcel of his claims of entitlement to a higher initial rating for his lumbar spine disability as the AMC indicated that the issues were ancillary to and intertwined with the increased rating issue.  Indeed, the rating criteria governing the evaluation of such disabilities specifically indicate that that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating formula for Diseases and Injuries of the Spine (2014).  

In February 2014, the Veteran was notified that the Veteran Law Judge who conducted the March 2009 hearing was no longer employed by the Board and that he had a right to another hearing.  The Veteran did not respond to this letter and is presumed to not desire another hearing.

In May 2014 the Board issued an order denying a rating in excess of 40 percent for lumbar spondylosis and mechanical back pain of the lumbar spine for the period beginning on April 27, 2007.  In the same order, the Board remanded the claim for a higher initial rating for the lumbar spine disorder for the period from June 1, 2003 to April 26, 2007.  The Board further ruled that any Board action on the claims for higher ratings for right and left leg sciatica would be premature at that time, in light of the fact that the latter claims are intertwined with the issue of a higher initial rating for a lumbar spine disorder from June 1, 2003 to April 26, 2007.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  If the Board proceeds with final disposition of an appeal, and the remand order has not been complied with, the Board errs in failing to ensure compliance.  Id. at 271.  While the Board regrets additional delay in this case, the matter must be remanded for the reasons discussed below.

By its remand order of May 2014, the Board requested the medical examiner to provide, to the extent possible, a retrospective medical opinion concerning the disability level of the Veteran's service-connected lumbar spondylosis during the period June 1, 2003 to April 26, 2007.  In particular, for that time period, the Board ordered an opinion as to whether any competent medical or lay evidence in the record indicated 1) muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position (which would entitle the Veteran to a 20 percent rating under the former Diagnostic Code 5295); 2) forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (which would entitle the Veteran to a 20 percent rating under the current diagnostic codes); or 3) any neurological impairment found to be associated with the service-connected lumbar spine disorder, specifically including right- and left-leg sciatica, and the degree of severity.

The examiner was asked to provide a rationale for all requested opinions and reminded that, if an opinion could not be given without resorting to mere speculation, a complete explanation should be stated.  Unfortunately the examiner's reports of September 2014 and February 2015 answered all of the above questions with the mere statement "Rationale: no documented medical evidence to support."  By focusing entirely on the significance of documentary medical evidence, the examiner was not responsive to the Board's request for a medical opinion as to whether any lay evidence in the record is probative of the disability level of the Veteran's service-connected lumbar spondylosis during the period from June 1, 2003 to April 26, 2007.

Once VA has provided a VA examination, it is required to provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  This generally means that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A VA examination can be inadequate where a VA examiner ignores the veteran's relevant lay statements.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Moreover, the examiner indicated upon lumbar spine examination in 2013 that the Veteran had disability of both the femoral and sciatic nerve but upon peripheral nerve examination indicated that he had disability of the sciatic nerve and ilio-inguinal nerve, but not the femoral nerve.  As it is unclear whether any other nerve is a manifestation of the lumbar spine disability, clarification is required.  

Finally, it is noted that the Veteran has submitted documentation from the Back Center dated in 2009 and 2015.  Both reports refer to MRI reports, which are not of record.  On remand, any additional documentation available from the Back Center should be obtained.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr, supra.  For the reasons discussed above, the Board finds that the development directed in its May 2014 remand order has not been adequately performed.  The Board has determined that this matter must be remanded for compliance with the remand action directed below.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or authorize the release of any outstanding documentation pertaining to treatment of his lumbar spine disorder, including additional documentation from the Back Center, to include any and all MRI reports.  Provided that the necessary documentation is obtained, attempt to obtain identified records.  

2.  Thereafter, schedule the Veteran for another retrospective lumbar spine examination.  The examiner is requested to examine the Veteran and review the claims folder in order to render an opinion as to whether, for the time period June 1, 2003 to April 26, 2007, any competent evidence (whether medical or lay) in the record supports a finding of either: (a) muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position (which would entitle the Veteran to a 20 percent rating under the former Diagnostic Code 5295) or (b) forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (which would entitle the Veteran to a 20 percent rating under the current diagnostic codes).

The examiner should also obtain information from the Veteran concerning his symptoms and functional impairment from June 2003 through April 2007.  

With regard to any neurological impairment found to be associated with the service-connected lumbar spine disorder, to specifically include right and left leg sciatica, the examiner is asked to identify the specific affected nerve(s) and to indicate the degree of paralysis (i.e., complete paralysis or mild, moderate, or severe incomplete paralysis) in the affected nerves. The examiner should specifically address the appellate period from June 1, 2003.

The examiner's attention is directed to the November 2013 examination report which indicated upon lumbar spine examination that the Veteran had disability of both the femoral and sciatic nerve but upon peripheral nerve examination indicated that he had disability of the sciatic nerve and ilio-inguinal nerve, but not the femoral nerve.  As it is unclear whether any nerve, other than the sciatic nerve, is a manifestation of the lumbar spine disability, clarification is required.  The examiner should clarify whether there is any objective neurologic abnormality with respect to any nerve other than the sciatic nerve from June 1, 2003.     

A rationale for all requested opinions shall be provided.  That is, the examiner is asked to explain the reasons behind any opinion expressed or conclusion reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should explain why, including whether the inability to provide a more definitive opinion results from a need for additional information or the fact that the limits of current medical knowledge have been reached in providing an answer to the particular question.

While review of the entire file is required, the attention of the examiner is directed to lay evidence in the record and to private treatment records recently submitted in January 2015.

The examiner is reminded that a medical opinion may be inadequate if the rationale for the opinion ignores relevant lay evidence in the record and rests entirely upon the absence of medical records.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran with a supplemental statement based on the entirely of the record of the case, including lay evidence, and afford the Veteran a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




